            Case 3:18-cv-00676-MPS Document 29 Filed 10/15/19 Page 1 of 4



                                UNITED STATES DISTRICT COURT
                                  DISTRICT OF CONNECTICUT


 STRIKE 3 HOLDINGS, LLC,
                                                               Civil Action No. 3:18-cv-00676-MPS
              Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 24.151.79.4,

              Defendant.


                                 PARTIES’ JOINT STATUS REPORT

          On July 26, 2019, the Court entered a scheduling order instructing Plaintiff, Strike 3

Holdings, LLC, and Defendant, John Doe subscriber assigned IP address 24.151.79.4 (jointly

referred to as the “Parties”), to file a Joint Status Report by October 14, 2019. 1 Pursuant to the

Court’s Order, the Parties submit the following Joint Status Report:



          (a) The status of the case, describing the status of discovery and identifying any

pending motions and any circumstances potentially interfering with the parties’

compliance with the scheduling order:

          On August 21, 2019, Plaintiff served its First Set of Requests for Production and

Interrogatories on Defendant. Pursuant to the Federal Rules, Defendant’s responses were due

September 20, 2019. However, on September 9, 2019, defense counsel requested a 30 day

extension of time to respond to discovery. Plaintiff would not consent to an additional 30 days


      This deadline was on a legal holiday – Columbus Day. Accordingly, pursuant to Fed. R. Civ. P. 6(a)(1)(C), the
      1

instant status report is timely.
         Case 3:18-cv-00676-MPS Document 29 Filed 10/15/19 Page 2 of 4



and instead agreed to a 14-day extension only, thereby extending the deadline to October 4,

2019. On October 4, 2019, defense counsel again requested an additional week to respond to

discovery. Plaintiff consented and extended the deadline to October 11, 2019. On October 11,

2019, Defense counsel requested another extension, moving the deadline to October 15, 2019.

Plaintiff reluctantly agreed. As of the filing of this report, Plaintiff has received Defendant’s

responses to Plaintiff’s paper discovery.

       The Defendant contends that the Plaintiff’s written discovery overreaches and subject to

numerous objections. The foregoing being said, the Defendant has submitted his discovery

responses. The Defendant and his counsel remain amenable to attempting to work through any

discovery disputes prior to court involvement.

       The Defendant intends to issue written discovery to the Plaintiff and, possibly, third

parties. Both parties intend to conduct depositions.

       In light of Plaintiff’s allegations in this case, Plaintiff sought additional subscriber

information regarding Defendant’s Internet account including but not limited to past copyright

infringement notices sent to Defendant. Accordingly, on September 10, 2019, Plaintiff prepared

a subpoena directed to Defendant’s Internet Service Provider (“Spectrum” or “ISP”). However,

disclosure of a subscriber’s personally identifiable information is protected by the Cable

Communications Policy Act (“Communications Act”). To avoid court intervention, on

September 10, 2019, Plaintiff requested Defendant’s consent for the release the subpoenaed

subscriber information. On September 19, 2019, Defendant consented to the ISP’s release of the

requested subscriber information. On September 23, 2019, Plaintiff’s counsel copied the

Defendant’s counsel on an email to the third-party about a consent form. On September 24,

2019, Plaintiff obtained a consent form from the ISP and, on October 7, 2019, Plaintiff revised
           Case 3:18-cv-00676-MPS Document 29 Filed 10/15/19 Page 3 of 4



the form and e-mailed it to defense counsel (clm@muddlaw.com) on October 8, 2019 at 9:50 am

EST. After searching, the Defendant’s counsel found the email sent on October 8, 2019

containing the revised form. Defendant’s counsel has no objection to the revised form and has

forwarded it to the Defendant for review and signature. The foregoing being said, the

Defendant’s counsel wants to ensure that the scope of the information requested in the subpoena

to the ISP remains that agreed upon in September 2019.

         Plaintiff’s position is that Defendant’s delay in providing discovery responses and a

signed consent form substantially impacts Plaintiff’s ability to adhere to the Court ordered

deadlines. 2

         The Defendant contends that it has been a week since receiving the consent form. In that

time, there has been a holiday. Defendant’s counsel and the Defendant have every intent to

cooperate with respect to reasonable requests. Indeed, the Defendant consented to the release of

information in September. As such, the Defendant objects to the characterization that he or his

counsel have unnecessarily caused any delay.

         Nevertheless, the Parties are in agreement that they will make every effort to complete

discovery by January 15, 2020, but they are likely to need an extension of time.




     2
       Plaintiff relies on Defendant’s responses in order to proceed with additional discovery, and therefore, to date,
Plaintiff has been unable to conduct other necessary discovery. To explain, Plaintiff’s requests for production seek
the computers Defendant operated at his residence during the period of infringement. Plaintiff intends on retaining
experts to examine those devices and compose an expert report regarding same. Additionally, Defendant’s production
of documents (if any) will be the subject of deposition questions. As such, Plaintiff was unable to proceed with other
discovery until Defendant provided responses to Plaintiff’s discovery requests. Plaintiff only received the responses
today.
     From Defendant’s perspective, the wholesale request for complete forensic images of any computer operated in
the residence to be produced without restriction exceeds the bounds of reasonableness. Among other objections to
the Plaintiff’s discovery requests, the Defendant’s objected to such production. The Defendant’s counsel remains
willing to discuss the contours of electronic discovery according to the practices adopted in the federal courts. But,
without the Plaintiff’s counsel proposing reasonable terms in which to pursue electronic discovery, the Defendant’s
counsel objects to the Plaintiff’s complaint of any delays from the Defendant. The Plaintiff could very well have
expedited matters by proposing reasonable terms. It did not.
         Case 3:18-cv-00676-MPS Document 29 Filed 10/15/19 Page 4 of 4



       (b) Interest in referral for settlement purposes to a United States Magistrate Judge

or to the District’s special masters program;

       The Parties are interested in referral for settlement purposes to a United States Magistrate

Judge or to the District’s special masters program.


       (c) Whether the parties will consent to a trial before a magistrate judge; and

       The Parties do not consent to a trial before a magistrate judge.



       (d) The estimated length of trial.

       The Parties expect trial to last 4 (four) days.



       Dated: October 15, 2019                               Respectfully submitted,

 /s/ Jacqueline M. James                            /s/Charles Lee Mudd Jr.\____________
 Jacqueline M. James, Esq. (1845)                   Charles Lee Mudd , Jr.
 The James Law Firm, PLLC                           Mudd Law
 445 Hamilton Avenue                                3114 West Irving Park Road
 Suite 1102                                         Suite 1
 White Plains, New York 10601                       Chicago, IL 60618
 T: 914-358-6423                                    773-588-5410
 F: 914-358-6424                                    Fax: 773-588-5410
 E-mail: jjameslaw@optonline.net                    Email: clm@muddlaw.com
 Attorneys for Plaintiff                            Attorneys for Defendant
